Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 10-1015

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                             JAMES MASSARO,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Nathaniel M. Gorton, U.S. District Judge]


                                  Before

                       Lipez, Circuit Judge,
                    Souter, Associate Justice,*
                     and Selya, Circuit Judge.



     Joseph H. Zwicker, with whom James W. Evans, Nellie E. Staley,
and Choate Hall & Stewart LLP were on brief, for appellant.
     Mark T. Quinlivan, Assistant United States Attorney, with whom
Carmen M. Ortiz, United States Attorney, was on brief, for
appellee.

                              May 11, 2011




     *
       The Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
          Per Curiam.   In this sentencing appeal, appellant James

Massaro argues, inter alia, that the district court erroneously

classified his two prior Massachusetts convictions for assault and

battery as predicate "violent felon[ies]" for the purpose of

imposing a mandatory minimum sentence under the Armed Career

Criminal Act.   See 18 U.S.C. § 924(e).   Given our recent decision

in United States v. Holloway, 630 F.3d 252 (1st Cir. 2011), reh'g

denied, Nos. 08-2273, 09-1232 (1st Cir. Apr. 28, 2011), we vacate

Massaro's sentence and remand for further proceedings.

          So ordered.




                                -2-